          Case 1:19-cv-00242-DCN Document 1 Filed 06/27/19 Page 1 of 4



Greg James Maeser, Esq.
Maeser Law Office, PLLC
149 N. Placer Avenue
Idaho Falls, ID 83402
Telephone: 208-523-7060
Facsimile: 208-522-4090
ISB No. 3015

Attorney for Plaintiff




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF IDAHO
                             SOUTHERN DIVISION




KELLI VELASQUEZ,

                Plaintiff,

          v.                            Civil Action No.: _____________________


DIRECTV GROUP LONG TERM
DISABILITY PLAN and HARTFORD
LIFE AND ACCIDENT INSURANCE
COMPANY,

                Defendant.
                                    COMPLAINT

          The Plaintiff, KELLI VELASQUEZ, sues the Defendants, DIRECTV GROUP

LONG TERM DISABILITY PLAN (hereinafter DIRECTV PLAN) and HARTFORD

LIFE AND ACCIDENT INSURANCE COMPANY (hereinafter “HARTFORD”) and

states:



                                                                              1
      Case 1:19-cv-00242-DCN Document 1 Filed 06/27/19 Page 2 of 4



        1.      This is an action for legal and/or equitable relief under the Employee

Retirement Income Security Act (ERISA), 29 U.S.C. § 1001 et seq.

        2.      This Court has jurisdiction pursuant to 29 U.S.C. § 1132(e) and (f).

        3.      At all times material hereto, Plaintiff was a resident of Gem County,

Emmett, Idaho.

        4.      Plaintiff was an employee of DirecTV.

        5.      At all times material hereto, Plaintiff is and/or was a participant in the

DirecTV Group Disability Plan that provided for Long Term disability benefits (hereinafter

“LTD Plan”).

        6.      According to the LTD Plan, the plan is administered by DIRECTV with

“benefits provided in accordance with the provisions of the applicable group plan.”

        7.      According to the LTD Plan, the LTD Plan has granted HARTFORD “full

discretion and authority to determine eligibility for benefits and to construe and interpret

all terms and provisions of the Policy.”

        8.      At all times material hereto, Defendant HARTFORD, a corporation

licensed to do business in the State of Idaho, was charged with making the final benefits

determinations at issue under the LTD Plan, including the determinations made on

Plaintiff’s claim.

        9.      The Plan was funded through a contract of insurance issued by

HARTFORD, who pays claims from its own general assets.

        10.     By letter dated April 26, 2016, HARTFORD informed Plaintiff that her

claim for Long Term disability benefits had been approved.




                                                                                          2
      Case 1:19-cv-00242-DCN Document 1 Filed 06/27/19 Page 3 of 4



       11.     By letter dated April 27, 2018, HARTFORD determined that Plaintiff no

longer met the definition of disability as defined in the LTD Plan and ceased paying

benefits as of April 28, 2018.

       12.    Plaintiff requested reconsideration of the April 27, 2018 determination and

HARTFORD affirmed the decision to terminate her Long Term disability benefits by

decision dated November 27, 2018.          This affirmation was final and binding and

HARTFORD informed Plaintiff that she had a right to bring a legal action under ERISA.

       13.     With respect to all claims made herein, Plaintiff has exhausted any and all

administrative remedies provided under the Plan.

       14.     The LTD Plan provides that Plaintiff is entitled to Long Term disability

benefits if she meets the definition of Disabled.

       15.     Plaintiff has met the definition of Disabled within the meaning of the LTD

Plan and is entitled to disability as of April 28, 2018 and through the present.

       16.     Defendants DIRECTV PLAN and HARTFORD, since April 28, 2018 has

failed and refused to pay Long Term disability benefits to Plaintiff and such failure and

refusal constitutes an improper denial of benefits pursuant to a disability plan governed by

ERISA.

       17.     Plaintiff has been required to obtain the services of the undersigned attorney

in this matter and has agreed to a reasonable attorney fee as compensation to him for his

services. Pursuant to 29 U.S.C. § 1132(g) and Fla. Stat. § 627.428 Plaintiff is entitled to a

reasonable attorney’s fee and costs of action.




                                                                                           3
      Case 1:19-cv-00242-DCN Document 1 Filed 06/27/19 Page 4 of 4



                                PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, KELLI VELASQUEZ, asks this Court to enter judgment

against defendants DIRECTV PLAN and HARTFORD, finding that:

       (a) Plaintiff met the definition of Disabled under the LTD Plan as of April 28, 2018

and through the present;

       (b) Plaintiff is entitled to Long Term disability benefits from April 28, 2018

through the present;

       (c) An award reasonable attorney’s fees and costs incurred in this action is proper;

and

       (d) Any such other and further relief this Court deems just and proper, including

but not limited to a declaration that Plaintiff’s same claim for benefits continues after the

last date of benefits awarded by the Court, without need to file a new application for

benefits, and remanding Plaintiff’s claim to DIRECTV PLAN and HARTFORD for further

action to address continuing benefits after the final date of benefits awarded by this Court.


       WHEREFORE, petitioner seeks a judgment for such relief as may be

proper.

June 27, 2019                                 /s/ Greg James Maeser
DATED                                         Greg James Maeser, Esq.
                                              Maeser Law Office, PLLC
                                              149 N. Placer Avenue
                                              Idaho Falls, ID 83402
                                              Telephone: 208-523-7060
                                              Facsimile: 208-522-4090
                                              Email: gregmaeser@gmail.com




                                                                                           4
